Citation Nr: 1601548	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  13-24 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hemorrhoids. 

3.  Entitlement to service connection for a sleep disorder, to include sleep apnea, to include as secondary to secondary to posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection or a left knee disorder.

6.  Entitlement to service connection for a right knee disorder. 

7.  Entitlement to service connection for diabetes mellitus.

8.  Entitlement to service connection for a weight control problems or obesity, to include as secondary to PTSD. 
9.  Entitlement to service connection for an eye disorder, to include as secondary to diabetes mellitus. 

10.  Entitlement to service connection for a bilateral arm disorder, to include as secondary to diabetes mellitus. 

11.  Entitlement to service connection for a bilateral leg disorder, to include as secondary to diabetes mellitus. 

12.  Entitlement to service connection for a bilateral hand disorder, to include as secondary to diabetes mellitus.  

13.  Entitlement to an initial rating in excess of 10 percent for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973to February 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (hereinafter, Agency of Original Jurisdiction (AOJ)).

By way of background, in a January 2009 rating decision, the AOJ denied service connection for hypertension and PTSD.  Subsequently, the Veteran filed a notice of disagreement (NOD) in January 2009, and a statement of the case (SOC) was issued in July 2010 regarding the issue of hypertension.  A March 2011 rating decision granted service connection for PTSD and assigned an initial 70 percent rating.  The Veteran submitted a NOD seeking a higher rating for PTSD and a statement of the case was issued in May 2012.  A Decision Review Officer decision was issued in May 2012, which granted service connection for dysthymic disorder and included it in the 70 percent rating for PTSD.  As the Veteran did not perfect his appeal regarding the issue seeking service connection for hypertension and an initial higher rating for PTSD, these matters are no longer on appeal and are not currently before the Board.  

In a July 2010 rating decision, the AOJ granted service connection for bilateral tinnitus with an initial 10 percent rating, and denied service connection for headaches, bilateral knee arthralgia, a weight control problem, bilateral hearing loss, hemorrhoids, and sleep apnea (claimed as trouble sleeping).  The Veteran perfected his appeal regarding these issues and they are currently before the Board.  

In an October 2013 rating decision, the AOJ denied service connection for type II diabetes mellitus, as well as an eye sight condition, and numbness in the bilateral arms, legs, and hands secondary to diabetes mellitus.  The Veteran perfected his appeal regarding these issues and they are currently before the Board.  

In July 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing has been associated with the Veteran's electronic claims file.  At such time, the Veteran waived AOJ consideration of the evidence associated with the record since the issuance of the July 2013 and July 2014 SOCs.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may consider such newly received evidence.  Additionally, during the July 2015 hearing, the record was held open for 60 days until September 29, 2015, to allow the Veteran the opportunity to submit additional evidence; however, to date, no additional evidence has been submitted by either the Veteran or his representative.

In a September 2015 Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ), the Veteran claimed entitlement to service connection for signs or symptoms involving the cardiovascular system; muscle pain; joint pain; irritable bowel syndrome; and signs or symptoms involving the respiratory system, all claimed as due to exposure to environmental hazards in the Gulf War.  These issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).
 
This appeal has been processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims processing systems.  

The issues of entitlement to service connection for bilateral hearing loss, bilateral knee disorders, hemorrhoids, headaches, and a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On the record at his July 2015 Board hearing, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran and his representative that a withdrawal of the appeal with respect to the issues of entitlement to service connection for eye and bilateral arm, leg, and hand disorders as well as entitlement to a higher initial rating for bilateral tinnitus was requested.

2.  Diabetes mellitus type II is not causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

3.  The Veteran's weight control problems or obesity are not disabilities for which service connection may be granted and the Veteran does not have a disability manifested by weight control problems or obesity. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the claim seeking service connection for an eye disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal of the claim seeking service connection for a bilateral arm disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of an appeal of the claim seeking service connection for a bilateral leg disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of an appeal of the claim seeking service connection for a bilateral hand disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

5.  The criteria for withdrawal of an appeal of the claim seeking an initial rating in excess of 10 percent for bilateral tinnitus have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).
 
6.  The criteria for service connection for diabetes mellitus, type II, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

7.  The criteria for service connection for weight control problems or obesity have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  Id.

In the present case, on July 29, 2015, at the Board hearing and prior to the promulgation of a decision, the Veteran and his representative indicated that he wished to withdraw his appeal regarding the issues of entitlement to service connection for eye and bilateral arm, leg, and hand disabilities as well as entitlement to an initial increased rating for bilateral tinnitus.  Thus, the Veteran has withdrawn his appeal of these claims, and there remain no related allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims, and the appeal of these claims are dismissed.

II.  VA's Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, February 2010, June 2010, and June 2013 letters, sent prior to the initial unfavorable decisions issued in July 2010 and October 2013, respectively, advised the Veteran of the evidence and information necessary to substantiate his claims for service connection for a weight control problem, to include as secondary to a service-connected disability, and diabetes mellitus, respectively, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letters also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, all available records, to include the Veteran's service treatment and personnel records as well as post-service VA treatment records and private treatment records have been obtained and considered.  

In this regard, the Board notes that his complete service treatment records are unavailable despite the AOJ's thorough efforts.  In this regard, in May 2008, the AOJ requested the Veteran's service treatment records from the National Archived and Records Administration (NARA); however, no records were received.  In May 2008 and August 2008, the AOJ requested the Veteran's service treatment records from the Alabama Army National Guard; however, in August 2008, such entity certified that there are no records on file and no records to indicate that the Veteran was ever a member of the Alabama Army National Guard.  The AOJ also contacted National Personnel Records Center (NPRC) in St. Louis, Missouri, and requested that such entity provide complete records on file at such location.  In October 2008, NPRC forwarded the Veteran's service personnel records, which includes his October 1973 enlistment examination, and separation documents.

In June 2009, the Veteran was contacted by telephone and advised that VA did not have his service treatment records.  He indicated that he had a copy, but was unsure whether they were complete.  He further reported that he would forward a copy to the AOJ.  The Veteran stated that he had turned in his service treatment records to Maxwell Air Force Base at the time of his retirement and had been informed a few years ago that the records had been sent to St. Louis.  In a subsequent June 2009 letter, the Veteran was informed that VA had requested his service treatment records from the service department, but if he had them in his possession, he should submit them.

In June 2009 and February 2010, the AOJ requested the Veteran's service treatment records from the Records Management Center (RMC).  In March 2010, the RMC indicated that there were no records for the Veteran at such facility.  However, in September 2010, the Veteran submitted copies of some of his service treatment records dated from July 1984 to June 1994 with November 1979 and February 1983 ophthalmological records.

Therefore, the Board finds that the AOJ made reasonable efforts to obtain the Veteran's complete service treatment records, but was unable to obtain them.  The Veteran was advised of such fact in a June 2009.  Furthermore, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Board notes that the Veteran was not provided with a VA examination and/or opinion relative to his claim for service connection for weight control problems or diabetes mellitus.  In service connection claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. McLendon, 20 Vet. App. at 83.

The Board finds that a VA examination with nexus opinion is not necessary with respect to the claims decided herein because weight control problems or obesity are not disabilities for which service connection may be granted and the Veteran does not have a disability manifested by weight control problems or obesity.  Additionally, as relevant to diabetes mellitus, his service treatment records are entirely negative for any record of complaints, injury, treatment, clinical findings, or diagnosis relating to such disease.  Additionally, post-service evidence reflects that complaints, treatment and diagnosis of diabetes mellitus was initially shown many years after the Veteran's service, and there is no competent evidence etiologically linking the Veteran's currently claimed diabetes mellitus to service, nor has he himself provided any competent opinion in this regard.  VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination with a nexus opinion is not necessary to decide the claims regarding weight control problems and diabetes mellitus.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in July 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the July 2015 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his diabetes, the type and onset of symptoms, and his contention that her military service caused his diabetes.  With regard to the Veteran's weight control problems, his contentions regarding his belief that his PTSD, to include the medications used to treat such disability, contributed to his obesity were advanced.  The undersigned advised the Veteran that VA does not recognize a weight control problem as an actually disabling condition.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, the undersigned held the record open 60 days so as to allow the Veteran to submit additional evidence, to include any nexus statements addressing the etiology of his claimed disorders.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims adjudicated herein.

III.  Service Connection Claims

As previously noted, the AOJ exhausted all efforts to locate the Veteran's complete service treatment records.  In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule. 38 U.S.C.A. § 5107(b); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).  Moreover, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Id.   Specifically, 38 C.F.R. § 3.310(b) provides that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

A.  Diabetes Mellitus Type II

During his Board hearing, the Veteran indicated that during his last assignment in Germany, he began going to sick call due to elevated blood pressure; however, he reported that he could not recall if he was told that he had abnormal sugar levels.  He stated that after he was discharged from the Army, he initially sought treatment at the Tuscaloosa VA Medical Center around 2007 or 2008 and was placed on medication, Metformin, due to his high sugar levels.  He claims that he has continued to take medication for his diabetes mellitus.  Although the Veteran was not sure of what part of his military service may have caused his diabetes mellitus, the Veteran's representative suggested that his diabetes mellitus could have been from the Veteran eating a lot of rations, which may have been high in cholesterol, etc.   

The Veteran's available service treatment records are entirely negative for any record of complaints, injury, treatment, clinical findings, or diagnosis referable to diabetes mellitus.  Furthermore, glucose testing in March 1988 and June 1990 was normal.

A review of post-service treatment records from Tuscaloosa VAMC show that, during a December 2011 optometry examination, the Veteran denied having diabetes mellitus.  In June 2012, the Veteran was diagnosed with new onset diabetes mellitus, type II, and was prescribed Metformin.  Treatment records from Clanton Internal Medicine, Dr. A. Patel dated in 2014 also reflect that the Veteran had diabetes mellitus.  

However, despite the Veteran's current diagnosis of diabetes mellitus type II, there is no competent evidence relating such disease to any instance of his military service.

The Board notes that the Veteran, as a lay person, is not competent to directly link diabetes mellitus to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship. To the extent that the Veteran and his reprehensive have indicated that the Veteran ate unhealthy rations during service, which may have led to his diabetes, this is not competent evidence.  Specifically, the diagnosis, to include whether certain symptoms may be considered diabetic manifestations, and etiology of such disorder requires knowledge of the inner workings of the endocrine system.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is non-probative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Additionally, the Veteran's service treatment records do not reveal a diagnosis of or treatment for diabetes during service.  During his hearing, the Veteran suggested that he may have had symptoms of diabetes mellitus during his last tour in Germany when he was repeatedly being seen for increased blood pressure.  The Board finds that any statements by the Veteran that he was treated for symptoms of diabetes mellitus in service to be not credible as they are outweighed by the remainder of the evidence of record revealing normal glucose testing during service and the fact that he was not diagnosed with diabetes mellitus until many years after his discharge from service and were made under circumstances indicating bias or interest.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

Furthermore, the Board finds that presumptive service connection for diabetes mellitus is not warranted as such did not manifest in service or within a year of his service discharge.  Rather, as discussed above, the Veteran was not diagnosed with diabetes mellitus until June 2012, which is more than 17 years after his discharge from service.  Furthermore, he has not alleged a continuity of diabetic symptomatology since such time.  In this regard, the Board again notes that the Veteran's service treatment records are silent with respect to any findings of diabetes mellitus or related symptoms.  Post-service treatment records show that in December 2011, the Veteran specifically denied having diabetes mellitus.  The Board finds such evidence, made contemporaneous to service, to be more probative than his statements made many years after his service discharge and in connection with her claim for VA benefits.  Accordingly, while his contentions have been carefully considered, neither these contentions nor the clinical record establish an in-service disease or continuity of symptomatology such as to serve as a basis for a grant of presumptive service connection.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Therefore, the Board finds that the Veteran's diabetes mellitus type II is not causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.  Consequently, service connection for such disorder is not warranted.

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for diabetes mellitus type II. As such, that doctrine is not applicable in the instant appeal, and her claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

B.  Weight Control Problems

On review of the evidence, treatment records from Clanton Internal Medicine, Dr. A. Patel, reported that the Veteran was obese.  Additionally, VA treatment records reveal that the Veteran has been diagnosed with morbid obesity, in which the health risks of obesity were reviewed with the Veteran and the benefits of weight loss were discussed.  An August 2013 treatment record indicated that the Veteran's weight had improved and he was encouraged to continue with his weight loss effort.    

During his July 2015 hearing, the Veteran claimed that, prior to taking medication for PTSD, he was able to keep his weight at a certain level; however, after he started to take medication for PTSD, he noticed that he gradually gained more weight.  He also indicated that his provider increased the amount of medication for him to take to treat his PTSD symptoms.  He reported that he took Neurontin, and Ambien, as well as medication for hallucinations and an antidepressant.  He indicated that he walks five times a week to control his weight; however, he reported that his weight still fluctuated between 10 pounds.  

Obesity, being overweight, or having problems with controlling weight, or a particularity of body type alone, is not considered a disability for which service connection may be granted.  See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities) (does not contemplate a separate disability rating for obesity). Rather, applicable VA regulations use the term "disability" to refer to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 38 C.F.R. § 4.1 (2015).  There must be competent evidence of a current disability to support service connection, and particularities of body type, such as being overweight, underweight, or having difficulty with controlling weight, do not in and of themselves constitute disease or disability.  In the case at hand, a chronic disability manifested by weight control problems or obesity is not shown by the evidence of record and the evidence does not suggest that the Veteran has a disability manifested by weight control problems or obesity.  As the evidence does not indicate the existence of a current disability, a remand for a VA medical examination is not necessary.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. § 1110.  The evidence does not reflect that the Veteran has a chronic disability manifested by weight control problems or obesity.  In the absence of proof of current disability, the claim of service connection for obesity may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Thus, service connection for obesity is not warranted.

For the foregoing reasons, the Board finds that the claim of service connection for weight control problems or obesity, on any basis of entitlement, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. §  5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

The appeal pertaining to the claim of entitlement to service connection for an eye disorder is dismissed.

The appeal pertaining to the claim of entitlement to service connection for a bilateral arm disorder is dismissed.

The appeal pertaining to the claim of entitlement to service connection for a bilateral leg disorder is dismissed.

The appeal pertaining to the claim of entitlement to service connection for a bilateral hand disorder is dismissed.

The appeal pertaining to the claim of entitlement to an initial rating in excess of 10 percent for bilateral tinnitus is dismissed. 

Service connection for diabetes mellitus is denied.

Service connection for weight control problems or obesity is denied.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the claims for service connection for hearing loss, headaches, hemorrhoids, bilateral knee disorders, and sleep apnea, so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

I.  Bilateral Hearing Loss

Here, the Veteran's service treatment records include a June 1991 audiogram that noted that the Veteran was routinely exposed to noise.  

In June 2010, the Veteran was afforded a VA audiology evaluation.  At such time, he reported a history of military noise exposure to small arms fire, heavy artillery, grenades, helicopters, and self-propelled howitzers.  He reported significant post-service occupational noise exposure from working in a steel plant and occasional recreational noise exposure from lawnmowers, weed eaters, leaf blowers, power tools, saws, and chainsaws.  The examiner found that the Veteran's binaural hearing thresholds did not meet the VA's criteria to be considered "disabling."  See 38 C.F.R. § 3.385 (for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent).

During his July 2015 Board hearing, the Veteran claimed that he was exposed to artillery noise in service and has been awarded service connection for tinnitus as a result of his in-service noise exposure.  He further indicated that, although he did not have a hearing loss disability defined by VA standards at the time of June 2010 VA examination, his hearing loss disability has increased in severity since he was last examined.  Therefore, the Board finds that a remand is necessary in order to afford the Veteran a new VA examination to determine the nature and etiology of his claimed bilateral hearing loss

II.  Headaches

The Veteran's service treatment records include a March 1988 report of medical history in which he reported that he had frequent or severe headaches.  The Veteran indicated that his headaches could be from the long hours, tension, and stress of his recruiting duties.  The physician reported that the Veteran had tension headaches.  An April 1990 treatment record noted that the Veteran had frequent or severe headaches.  

Post-service treatment records dated in September 2007 from Clanton Internal Medicine, Dr. A. Patel, reported a history of headaches.  In November 2007, the Veteran had complaints of sharp pains in his head for five to six months.  In November 2008, he had complaints of soreness of head for several days. 

During his July 2015 Board hearing, the Veteran claimed that he began to experience headaches during his first tour in Germany from 1980 to 1982.  He indicated that through his military career, he would occasionally experience headaches and managed them himself with over-the-counter medication.  He reported that the headaches increased in severity during service and have continued since he retired from the military in 1994.  

Based on the Veteran's in-service complaints and reported continuity of symptomatology, the Board finds that he should be afforded a VA examination so as to determine the nature and etiology of his headaches.

III. Hemorrhoids

On review of a March 2015 VA Disability Benefits Questionnaire, the Veteran reported that, during active duty, he experienced symptoms of internal hemorrhoids.  He denied receiving any specific treatment; however, since his retirement from service, he treated with Preparation H when necessary.  He indicated that he had flare-ups manifested by intermittent bleeding when wiping after bowl movement, burning, and itching, two to three times per month, which lasted several days.

During his July 2015 hearing, the Veteran reported that he was issued C-rations when he was out in the field, which were hard on his system and caused hemorrhoids.  He also indicated that certain types of food that he ate while he was in the Army through 1994 caused his hemorrhoids to flare-up.  He indicated that there was blood when he wiped and that he continued to have flare-ups of these symptoms since early in his military career.  He reported that the symptoms would last for approximately one week at a time, and then subside.  He indicated that he managed the symptoms himself over the years.  

Based on post-service evidence of a hemorrhoids and testimony regarding in-service symptoms of hemorrhoids, as well as contentions of intermittent flare-ups of hemorrhoids since service, the Board finds that the claim must be remanded for a VA examination with opinion.

IV.  Bilateral Knee Disorders

The Veteran's available service treatment records include an October 1993 military sick call record that reported the Veteran's complaints of having stiffness in his left knee for two to three weeks without an injury.  

Treatment records dated in November 2008 from Clanton Internal Medicine, Dr. A. Patel, noted the Veteran's complaints of bilateral knee pain.  

During his July 2015 hearing, the Veteran reported that he began to experience knee pain while he was on active duty.  More specifically, he stated that he slipped down a ladder while doing training in 1974 or 1975 and hurt his knee.  He also indicated that wearing boots to run in and perform his duties caused some knee problems.  He reported a history of undergoing arthroscopic surgery on both of his knees as Maxwell Air Force Base in 1995 or 1996 after he retired from the military.  

Based on the evidence of complaints of knee pain in-service, testimony regarding an in-service knee injury, and post-service evidence of bilateral knee problems, the Board finds that the claim must be remanded for a VA examination with opinion.

V.  Sleep Disorder

The Veteran's available service treatment records include a March 1988 report of medical history in which he indicated that he had frequent trouble sleeping as well as depression or excessive worry.  The physician reported that the Veteran has stress-related insomnia and depression.  An accompanying report of medical examination, the Veteran was diagnosed with situational insomnia/depression.

Treatment records from Clanton Internal Medicine, Dr. A. Patel, include an assessment of insomnia dating back to November 2007.  A review of the Veteran's VA treatment records include an assessment of insomnia as well as sleep related problems in conjunction with treatment for his service connected PTSD.  A March 2008 record noted that the Veteran was prescribed Ambien and treated for his sleep problems by his private primary care physician.  VA treatment records also include a diagnosis of sleep apnea as an active problem. 

During his hearing, the Veteran reported that he was informed about his snoring in service by his fellow comrades sometime in the middle of his career.  He also indicated that he would feel fatigued and want to go back to sleep during the day.  He believes that his symptoms of sleep apnea began in and have continued since service.   

Based on the evidence of in-service sleep problem symptomatology, post-service evidence of a sleep disability and testimony regarding snoring and fatigue in service, the Board finds that the claim must be remanded for a VA examination with opinion.  As the Veteran appears to have complaints of sleep-related problems in conjunction with treatment for his service-connected psychiatric disorder, the examiner should also address whether any current sleep disability has been caused by or aggravated by the Veteran's service-connected PTSD.

Additionally, the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of his claim of entitlement to service connection for sleep apnea.  Such should be accomplished on remand.

VI.  All Claims

In regard to any outstanding medical evidence, during his July 2015 hearing, the Veteran indicated that he receives ongoing treatment from primary care physician, Dr. A. Patel; therefore updated treatment records since November 2014 should be secured on remand.  Additionally, he reported that he underwent arthroscopic surgery on both of his knees at Maxwell Air Force Base in 1995 or 1996 and also sought treatment for his knees at Health South in Birmingham.  In regard to his sleep disorder claim, he indicated that he was issued a C-PAP machine at Shelby Baptist Medical Center in Alabaster.  Additionally, the Veteran reported during his Board hearing that he continues to receive treatment at the Tuscaloosa VAMC, so VA records since October 2015 should also be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate a claim of entitlement to service connection for sleep apnea secondary to his service-connected PTSD.

2.  Request that the Veteran identify any medical treatment records and furnish appropriate authorization for the release of private medical records, to include records dated since November 2014 from Dr. A. Patel of Clanton Internal Medicine, treatment records dated in 1995 or 1996 from Maxwell Air Force Base, and any treatment records from Health South in Birmingham and Shelby Baptist Medical Center in Alabaster, which have not been previously associated with the claims file.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.
 
3.  Take the necessary steps to obtain any identified records of VA treatment since October 2015, including the Tuscaloosa VA Medical Center and any other identified VA facility that have not already been associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After obtaining any outstanding records, schedule the Veteran for a VA audiological examination to determine the nature and etiology of any currently manifested bilateral hearing loss.  The electronic record, including a copy of this Remand, must be made available to the examiner for review.  The examiner should take a thorough history documenting in-service and post-service noise exposure as well as the onset date of hearing loss from the Veteran.  

After examining the Veteran, the examiner should determine whether it is at least as likely as not (a 50% or higher degree of probability) that any current bilateral hearing loss is related to acoustic trauma during active duty service, specifically exposure small arms fire, heavy artillery, grenades, helicopters, and self-propelled howitzers.

A detailed rationale for all opinions expressed should be furnished.  In proffering this opinion, the examiner must expressly consider the Veteran's lay statements concerning in-service acoustic trauma and the post service medical records.  

In rendering the above opinion(s), the examiner is advised that the absence of in-service evidence of a bilateral ear hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Also, the Veteran has been awarded service connection for tinnitus on the basis of in-service noise exposure.

5.  After obtaining any outstanding records, schedule the Veteran for an appropriate VA examination to determine whether he has a current headache disability related to service.  The electronic record, including a copy of this Remand, must be made available to the examiner for review.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should:

(A)  Identify any current headache disability present; 

(B)  For each currently diagnosed headache disability, provide an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that such had its clinical onset in service; was manifested within the first post-service year; or is otherwise etiologically related to military service, including documented in-service complaints in March 1988 and April 1990.  

A detailed rationale for all opinions expressed should be furnished.  The examiner must provide reasons for each opinion and specifically address the Veteran's service treatment records as well as any relevant post-service treatment records.   

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.

6.  After obtaining any outstanding records, schedule the Veteran for an appropriate VA examination to determine whether he has a current hemorrhoid disability related to service.  The electronic record, including a copy of this Remand, must be made available to the examiner for review.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should:

(A)  Identify any current hemorrhoid disability present;

(B)  Then, provide an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that any current hemorrhoid disorder had its clinical onset in service, or is otherwise etiologically related to military service, to include as a result of eating C-rations.

The examiner must provide reasons for each opinion and specifically address the Veteran's service treatment records as well as any relevant post-service treatment records.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and he has alleged that he experienced symptoms of hemorrhoids in service after eating certain food manifested by blood on toilet paper after a bowel movement.  Such reports must be specifically acknowledged and considered in formulating any opinions.  The medical reasons for accepting or rejecting the Veteran's statements regarding intermittent flare-ups of symptoms since service should be set forth in detail.

7.  After obtaining any outstanding records, schedule the Veteran for an appropriate VA examination to determine whether he has current bilateral knee disabilities related to service.  The electronic record, including a copy of this Remand, must be made available to the examiner for review.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should:

(A)  Identify any current bilateral knee disabilities present; 

(B)  For each knee disability identified, then, provide an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that any current bilateral knee disorder had its clinical onset in service; was manifested within the first post-service year; or is otherwise etiologically related to military service, including documented in-service complaints in October 1993 as well as the Veteran's allegations of falling down a ladder in 1974 or 1975 and hurting his knee and wear and tear on his knees from running and performing his duties while wearing Army boots.  

A detailed rationale for all opinions expressed should be furnished.  The examiner must provide reasons for each opinion and specifically address the Veteran's service treatment records as well as any relevant post service treatment records.   

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.

8.  After obtaining any outstanding records, schedule the Veteran for an appropriate VA examination to determine whether he has a current sleep disorder related to service or a service-connected disability.  The electronic record, including a copy of this Remand, must be made available to the examiner for review.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should:

(A)  Identify any current sleep disabilities present, to include sleep apnea; 

(B)  For each sleep disability identified, provide an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that any current sleep disability had its clinical onset in service; or is otherwise etiologically related to military service, including documented in-service complaints in March 1988 as well as the Veteran's allegations of snoring and feeling fatigued in service.  

(C) If not related to service, the examiner should also address the question of whether is at least as likely as not that any current sleep disorder has been caused OR aggravated by the Veteran's service-connected dysthymic disorder with PTSD.  

A detailed rationale for all opinions expressed should be furnished.  The examiner must provide reasons for each opinion and specifically address the Veteran's service treatment records as well as any relevant post-service treatment records.   

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.

9.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


